Citation Nr: 0417157	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  94-36 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of an 
arthroplasty of the right 5th toe.  

3.  Entitlement to service connection for residuals of an 
arthroplasty of the left 5th toe.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a scar of the 
abdomen.  

6.  Entitlement to service connection for blood in the urine.  

7.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 30, 1991, to 
September 30, 1992, and had 4 years and 24 days of active 
service prior to August 1991, including a period of active 
duty from May 1973 to May 1975 and numerous periods of active 
duty for training.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, inter alia, denied service connection for the 
stated disabilities and granted service connection for 
bilateral hearing loss, assigning a noncompensable 
evaluation.  

The veteran appealed the denials of service connection and 
the issue of a higher evaluation for hearing loss.  In March 
1997, the Board dismissed the veteran's service connection 
claims on the basis that his response to the statement of the 
case failed to allege any error of fact or law as to those 
claims.  The Board also denied a compensable rating for the 
service-connected hearing loss.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 1998, 
while his case was pending at the Court, VA's Office of 
General Counsel and the veteran's attorney-representative at 
that time filed a Joint Motion for Remand and to Stay Further 
Proceedings.  In a December 1998 Order, the Court vacated the 
Board's March 1997 decision and remanded the case to the 
Board.  Additional development was subsequently carried out, 
and in a February 2000 decision, the Board denied the claims.  
In April 2001, VA's Office of General Counsel filed a Motion 
for Remand and to Stay Further Proceedings.  Pursuant to the 
motion, the Court in October 2001 vacated the Board's 
February 2000 decision with respect to the service connection 
claims and remanded the case to the Board.  In a decision, 
dated June 14, 2002, the Board denied the service connection 
claims.  

In April 2003, however, the Board vacated its June 2002 
decision, explaining that a letter from the veteran's 
attorney-representative had been received at the Board on 
June 13, 2002, in which he requested additional time to 
review the record and to present additional evidence and 
argument.  The Board noted that this letter had not been 
associated with the claims file at the time of the Board's 
June 14, 2002, decision.  The Board stated that a new 
decision would be issued.  

In June 2003, the Board remanded this case to the RO for 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096.  Following the requested development, the RO in January 
2004 continued its previous denial of the claimed benefits.  

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the Remand portion 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Tinnitus is not shown to be present until June 1991; 
tinnitus clearly and unmistakably preexisted the veteran's 
final period of active duty, and there is clear and 
unmistakable evidence that the tinnitus did not undergo 
permanent pathological advancement during service.  

3.  The veteran underwent an arthroplasty of the right 5th 
toe in January 1991 and an arthroplasty of the left 5th toe 
in June 1992; however, his bilateral 5th toe problems clearly 
and unmistakably preexisted his final period of service, and 
there is clear and unmistakable evidence that residuals of 
the arthroplasties did not permanently worsen beyond the 
normal progress of the condition during service.  

4.  Hypertension clearly and unmistakably preexisted the 
veteran's final period of active duty, but clear and 
unmistakable evidence that the hypertension did not undergo 
permanent pathological advancement during his final period of 
service is not present.  

5.  A scar of the abdomen was not present in service or until 
a number of months following service and is not shown to be 
related to service or to an incident of service origin.  

6.  Although blood was noted in the veteran's urine both 
before and after his final period of active duty, the 
presence of a disability to account for blood in the 
veteran's urine has not been established.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2003).  

2.  Residuals of an arthroplasty of the right 5th toe were 
not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  

3.  Residuals of an arthroplasty of the left 5th toe were not 
incurred in or aggravated by wartime service.  38 U.S.C.A. §§ 
1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2003).  

4.  Preexisting hypertension was aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  

5.  A scar of the abdomen was not incurred in or aggravated 
by wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  

6.  Blood in the urine was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, the Court's October 2001 
Order, the Board's June 2003 remand, and a supplemental 
statement of the case issued in January 2004, the veteran has 
been informed of the evidence necessary to substantiate his 
claims and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that only after the initial rating decision 
denying the claims did the RO provide notice of the veteran's 
rights and responsibilities under the VCAA.  However, this 
appeal has been extensively developed and is ripe for 
decision.  The Board is of the opinion that no useful purpose 
would be served by remanding the case to the RO for a de novo 
adjudication of the claim herein addressed in an effort to 
redress the fact that the timing of the notice did not follow 
the precise sequence suggested by the provisions of the VCAA.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
Board observes that not one, but two VCAA notices were issued 
in this case, the first in June 2003 to the attorney-
representative and the second in September 2003 to the 
veteran himself.  Remanding the case for this purpose would 
exalt form over substance without any true benefit accruing 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training; injury incurred or 
aggravated while performing inactive duty training; or acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident incurred during inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2003).  

A.  Tinnitus

The record shows that the service medical records for the 
veteran's periods of active duty prior to June 6, 1991, were 
negative for complaints or findings of tinnitus.  On that 
date, however, the veteran was seen by VA with a three-week 
history of ringing in his ears.  Diagnoses included ringing 
in the ears.  When seen in the VA ENT clinic in July 1991, he 
complained of pressure in his left ear that would come and 
go.  He did not complain of tinnitus.  The impression was 
normal ear canals.  

An entrance examination for the period of active duty that 
commenced in August 1991, if performed, is not of record.  It 
further appears that throughout the veteran's final period of 
active duty, much of his treatment was furnished by VA 
facilities.  However, treatment reports during his final 
period of service are silent for complaints or findings of 
tinnitus.  When he was seen in the VA ENT clinic in October 
1991, the impression was resolved otitis externa; tinnitus 
was not mentioned.  When seen in the VA outpatient clinic in 
May 1992, examination of the ears was within normal limits, 
except for some wax in the left ear.  Complaints or findings 
of tinnitus noted when the veteran was examined for 
separation on September 3, 1992, or for retention in the 
Naval Reserve on September 19, 1992.  The earliest indication 
of persistent tinnitus was on a private audiological 
evaluation in September 1994, about two years following 
separation, when the veteran complained of constant bilateral 
tinnitus.  The veteran, whose rating while on active duty was 
Postal Clerk, claimed that he had noise exposure while 
working with aircraft in the Navy.  He said that he also had 
noise exposure while working construction.  He indicated that 
he wore ear protection only periodically.  The veteran also 
reported constant bilateral tinnitus on VA audiological 
evaluations in March and June 1995.  On a VA audiological 
evaluation in April 1995, the veteran complained of a 
"constant ringing problem" that had "minimal" effect.  In 
March 1995, he described a tinnitus of medium volume and high 
pitch related to military noise exposure in 1990.  In June 
1995, the veteran said that the tinnitus was constant, 
bilateral, high pitched, and annoying to daily living.  He 
indicated that the tinnitus began in 1990 while exposed to 
noise in service.  

Although the tinnitus noted in the years following his final 
period of service seemed to represent a significantly more 
disabling pathology than shown prior to service, there is no 
showing whatsoever that this resulted from any noise exposure 
during service.  Although the veteran claimed that he had 
noise exposure while working with aircraft in the Navy, his 
rating throughout his years of service was Postal Clerk.  
During his final period of service, he was carried on the 
rolls as a PC1, that is, a Postal Clerk First Class (E-6)  
See 38 C.F.R. § 3.303(a) (each condition for which a claimant 
seeks service connection "must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records and all pertinent 
medical and lay evidence").  Although the record indicates 
that during his first period of active duty, he served aboard 
the USS Saratoga (CV-60), there is no showing of sustained or 
significant exposure to aircraft noise at that time or at any 
later time when serving shipboard.  As indicated above, there 
is no evidence of persistent tinnitus until nearly two years 
following his final period of active duty.  Moreover, there 
is at least some evidence that the veteran's noise exposure 
occurred while he was working construction.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
and was not aggravated by such service will rebut the 
presumption.  38 U.S.C.A. § 1111.  

The Board concludes that there is clear and unmistakable 
evidence that the veteran's tinnitus preexisted the veteran's 
final period of service and was not aggravated thereby.  Both 
the preservice evidence and the post service VA audiological 
evaluations demonstrate that the tinnitus began prior to 
August 1991, when the veteran returned to active duty for the 
final time.  The complete absence of complaints or findings 
of tinnitus during the final period of service, the absence 
of any documented evidence of tinnitus until nearly two years 
following service, and the nature and circumstances of the 
veteran's service constitute clear and unmistakable evidence 
that the preexisting tinnitus was not aggravated by his final 
period of service.  See VAOPGCPREC 3-2003.  It follows that 
the claim for service connection for tinnitus must be denied.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

B.  Residuals of arthroplasties of the right and left 5th 
toes

The record shows that the veteran was seen by a corpsman at 
his Reserve Center in July 1990.  The corpsman referred the 
veteran to the VA Medical Center, Buffalo, for a painful corn 
on the right lateral 5th toe that required removal.  A VA 
podiatry consultation that month revealed a painful right 5th 
toe of about two weeks' duration.  His symptoms were relieved 
by wearing sneakers.  The assessment was right 5th hammertoe 
deformity.  When seen by VA in October 1990, however, the 
veteran's chief complaint was painful corns on both small 
toes.  An examination showed adductovarus deformity of the 
bilateral 5th digit with hyperkeratosis over the proximal 
interphalangeal joints.  When seen in the VA outpatient 
clinic on October 29, 1990, the veteran stated that he wanted 
surgery on the right foot only.  On January 10, 1991, the 
veteran underwent a derotational arthroplasty of the right 
5th digit, a procedure he tolerated well.  X-rays of the 
right foot at that time showed surgical resection involving 
the distal aspect of the proximal phalanx of the 5th toe.  

When seen in the VA outpatient clinic 10 days following his 
surgery, the veteran complained about his right 5th toe, but 
an examination revealed no pain, erythema, drainage, fever or 
other problems.  When seen on January 30, 1991, mild edema 
was noted.  By late February 1991, the veteran felt that his 
toe was much better than before the surgery.  It was reported 
that the incision had healed and that hyperkeratosis had 
resolved.  The veteran was wearing all shoes well.  When seen 
on March 6, 1991, the surgeon was of the opinion that the 
veteran could begin work on March 11, 1991, without 
restrictions.  

When the veteran was seen in follow-up for his right 5th 
digit arthroplasty in March 1992, however, he complained of 
swelling.  X-rays showed resection of the head of the 5th 
proximal phalanx and base of the middle phalanx of the right 
5th toe.  He had a similar complaint when seen in April 1992.  
The veteran said that the toe still swelled when he worked 
all day.  He said, however, that the pain and hyperkeratosis 
had resolved.  An examination revealed hyperkeratosis of the 
left 5th digit, and he was admitted to a VA hospital in June 
1992 for elective left foot surgery.  On June 11, 1992, the 
veteran underwent an arthroplasty for an adductovarus 
deformity of the left 5th toe and tolerated the procedure 
well.  He was discharged home the afternoon of the procedure.  

When seen by the surgeon on June 17, 1992, mild edema was 
noted.  When followed up in July 1992, about three weeks 
following arthroplasty of the left 5th toe, mild edema was 
noted.  The veteran was noted to be doing well with good 
alignment when he was seen by the surgeon on July 15, 1992.  
By August 17, 1992, the veteran was wearing all shoes well, 
except narrow ones.  He was said to be no longer disabled 
from the foot surgery.  It was felt that he could begin work 
the following day without restriction.  

On the examinations of September 3 and 19, 1992, the veteran 
noted the history of his arthroplasties, but clinical 
examination was negative on both occasions for complaints or 
findings referable to the arthroplasties of the bilateral 5th 
digit.  When seen on September 16, 1992, however, the veteran 
complained of left 5th toe swelling since surgery the 
previous June.  He indicated that he had occasional pain of 
the left foot.  However, no edema or erythema was noted, and 
the surgical scar was well healed.  The diagnosis was status 
post foot surgery.  

When seen by the surgeon for follow up of the left 5th toe 
arthroplasty on November 16, 1992, the veteran was doing 
well, and there was no hyperkeratosis.  He was discharged 
from the podiatry clinic.  On VA examination on November 19, 
1992, however, the veteran complained of painful swollen 
feet.  Tiny scars were noted over the little toes, which were 
slightly swollen.  

The evidence is clear and unmistakable that the 5th toe 
problems that occasioned both arthroplasties preexisted the 
veteran's final period of service.  As is plain from the 
foregoing discussion, the record demonstrates that the right 
5th toe arthroplasty occurred before the veteran returned to 
active duty in August 1991.  There is simply no showing that 
the right 5th toe arthroplasty residuals were aggravated 
during the veteran's final period of service.  That is, there 
is no evidence that his right 5th toe condition underwent 
permanent pathological advancement during service.  Temporary 
or intermittent flare-ups during service of a preexisting 
injury are not considered aggravation of the injury unless 
the underlying condition, as contrasted to the symptoms, is 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  

Although the left foot surgery was performed during the 
veteran's final period of active duty, it was an ameliorative 
procedure for a preexisting condition.  Under the law, 
service connection is not warranted for the usual effects of 
such a procedure, including postoperative scars, unless the 
condition was otherwise aggravated by service.  See 38 C.F.R. 
§ 3.306(b)(1) (2003).  However, there is no showing that the 
veteran acquired any additional disability as a consequence 
of the January 1991 or June 1992 surgery beyond the slight 
residuals shown on VA examination in November 1992.  The 
surgical scars were inevitable residuals of the foot 
surgeries and were not symptomatic when the veteran was 
examined in November 1992.  The slight edema noted at that 
time was a postoperative residual that does not appear to 
have constituted pathological advancement of the underlying 
condition because no functional impairment is shown.  Indeed, 
when seen in the VA outpatient clinic in April 1993, it was 
reported that the veteran walked 2 to 2.5 miles a day, five 
times a week, in 25 minutes.  There is no indication that his 
feet were in any way impaired by residuals of the 
arthroplasties of the right and left 5th toes.  

Statements dated in December 2001 and November 2003 from Dr. 
Keating, a private podiatrist, were to the effect that he 
began treating the veteran for tinea pedis about 10 months 
prior to December 2001 and that the veteran had asked him to 
evaluate his small toes.  Dr. Keating reported that the 
veteran's right and left 5th toes continued to be swollen to 
some degree and a source of irritation with most shoe gear.  
Dr. Keating stated that recent x-rays showed some regrowth of 
bone.  Although the surgeries were successful, Dr. Keating 
noted that the veteran continued to have some discomfort 
unrelated to the surgery.  Dr. Keating said that it was his 
opinion that the shoes the veteran wore as part of his 
uniform were a source of irritation and led to swelling and 
infection in both toes.  He acknowledged in November 2003 
that he did not have any written records and that his opinion 
was based only on history furnished by the veteran.  However, 
in his letter of December 2001, Dr. Keating said that he had 
reviewed the veteran's service medical records and that there 
was evidence of foot problems dating back to the early 1970's 
while on active duty.  Dr. Keating said that he did not have 
any records that would indicate the extent of the infection 
that the veteran had in the small toes prior to surgery.  Dr. 
Keating said that medical records showed that he did have 
foot problems and that if the veteran wore an ill-fitting 
boot or shoe, there was certainly high probability that 
irritation would occur that "may lead to an infection.  It 
is likely that the foot problems he had that date back to the 
1970s did progress over 15 to 20 years.  

The only evidence of foot problems in the early service 
medical records dates from March 1973, when the veteran was 
seen in the podiatry clinic at the "ADCOM" Medical 
Department, Dispensary 1017, Naval Training Center, Great 
Lakes, Illinois.  He was said to have hallux valgus and sore 
feet.  He was treated with medication and light duty.  
However, there is no showing of continuity of symptomatology 
from that incident (which seems to have occurred prior to his 
first verified period of active duty).  See 38 C.F.R. § 
3.303(b).  In any case, Dr. Keating acknowledged that there 
was evidence of sore painful feet in 1993 that was diagnosed 
as hallux valgus or bunion deformity bilateral.  

Dr. Keating's evidence suggests continual symptoms of a 
general nature related to the feet without being specific as 
to the condition of the veteran's right and left 5th toes 
during the veteran's final period of service.  Dr. Keating 
said that medical records showed that the veteran had foot 
problems and that if he wore an ill-fitting boot or shoe, 
there was certainly high probability that irritation would 
occur that "may lead to an infection."  It is likely that 
the foot problems he had that date back to the 1970s did 
progress over 15 to 20 years.  

However, the veteran's complaint in July 1990 of a painful 
right 5th toe was of about two weeks' duration.  Although he 
may have had a history of painful 5th toes for many years 
prior to July 1990, there is simply no way of determining 
that the veteran's bilateral 5th toe problems were acquired 
during a discrete period of service without resorting to 
speculation, as he could easily have developed these problems 
during civilian life.  

However, service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2003).  See also Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative, standing alone, to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that renal insufficiency may have been a 
contributing factor in veteran's overall medical condition 
too speculative to constitute new and material evidence to 
reopen cause of death claim); Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative).  

To the extent that Dr. Keating's evidence can be said to show 
a lengthy history of 5th toe problems prior to the veteran's 
final period of service, that evidence shows what would be 
expected - that the veteran's bilateral 5th toe problems 
began at some point prior to his final period of service, 
progressed over the years, and resulted in foot surgeries in 
January 1991 and June 1992.  However, this evidence does not 
demonstrate that residuals of the foot surgeries permanently 
increased in severity beyond the natural progress of the 
condition during the final period of service.  In light of 
the fact that the only postoperative residuals shown in the 
year following service were slightly swollen 5th toes, the 
Board finds that there is clear and unmistakable evidence 
that the arthroplasty residuals did not increase in severity 
during the final period of service beyond the normal progress 
of the condition.  See 38 C.F.R. § 3.306(b) (2003).  (The 
Board notes that the concept of aggravation, by definition, 
contemplates a situation in which a preexisting disorder 
increased in severity beyond normal progress.)  The fact that 
the veteran was discharged from the podiatry clinic only 
three days before the November 1992 VA examination suggests 
that no significant disability of the bilateral 5th toes was 
then shown.  

Moreover, Dr. Keating accepted the veteran's assertion that 
military shoes caused his bilateral 5th toe problems.  
However, the contemporaneous medical evidence does not 
establish that the veteran developed the bilateral 5th toe 
problems as a consequence of wearing military shoes.  His 
service prior to August 1991 primarily involved multiple 
periods of active duty for training, but the service medical 
records and other treatment reports fail to show that the 
bilateral 5th toe problems were acquired during any period of 
service.  The Board is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995); Owens v. Brown, 7 Vet. App. 429 (1995).  Furthermore, 
Dr. Keating's description of the veteran's post service 
problems does not take into account the lengthy period of 
time that elapsed between the veteran's final discharge from 
service and Dr. Keating's initial treatment of the veteran in 
early 2001.  Thus, his statement in December 2001 that recent 
x-rays showed some bony regrowth apparently at the site of 
the arthroplasties is evidence too remote from the veteran's 
final separation to constitute evidence of aggravation during 
the final period of service.  

The Board therefore concludes that service connection is not 
warranted for residuals of arthroplasties of the right and 
left 5th toes.  



C.  Hypertension

The service medical records for the veteran's first period of 
active duty are negative for complaints or findings of 
hypertension.  His blood pressure was 122/72 and a chest x-
ray was normal when he was examined for separation in April 
1975.  Private medical reports received in July 1990 show 
that the earliest documented indication of high blood 
pressure was in June 1978, about three years following the 
veteran's separation from his first period of active duty, 
when a reading of 140/90 was recorded.  The veteran's blood 
pressure on examination in July 1978 for a period of active 
duty for training was 122/88.  Private blood pressure 
readings between January 1979 and January 1983 showed 
diastolic pressures that were predominantly 90 or below, 
while systolic pressures were predominantly 130 or below.  
The veteran's blood pressure was 130/82 on annual service 
examinations in February 1982 and in March 1985.  Other 
private treatment reports received in August 1989 indicate 
that the veteran's first symptoms of hypertension were in 
August 1985.  The service medical records indicate that the 
veteran's blood pressure in August 1987 was 130/89; a month 
later, while serving aboard the USS Detroit (AOE-4), his 
blood pressure was 140/80.  On VA examination in April 1988, 
the veteran's blood pressure was 130/90 sitting, 130/88 
recumbent, 150/100 standing, 160/90 sitting after exercise, 
and 130/90 two minutes after exercise.  Mild early 
hypertension was diagnosed.  

The veteran essentially contends that the hypertension 
diagnosed before his last period of active duty was 
aggravated by that period of service and that service 
connection is therefore warranted.  However, it is not shown 
that the hypertension underwent permanent pathological 
advancement during service.  The service medical records and 
treatment reports for his final period of service show that 
the veteran's blood pressure was 140/94 in March 1992 and 
150/96 in May 1992.  On separation examination on September 
3, 1992, and on an examination for retention on September 19, 
1992, his blood pressure was 136/94.  When seen on September 
16, 1992, his blood pressure was 140/90.  However, when seen 
in the VA outpatient clinic a week prior to separation, his 
blood pressure was 144/100.  The veteran complained of 
intermittent dizziness of two weeks' duration, although not 
at the time of the visit.  Lisinopril was prescribed.  
Lisinopril is indicated for the treatment of hypertension.  
See Physicians' Desk Reference 1591 (47th ed. 1993).  

The veteran's blood pressure when seen in the VA hypertension 
clinic in October 1992 was 150/96.  The veteran complained 
that his blood pressure had been "up and down" for several 
years but had increased during the last several months.  He 
was taking 240 milligrams of Dilacor XR a day.  Dilacor XR 
(diltiazem hydrochloride) is indicated for the treatment of 
hypertension.  See Id. at 1914.  It was reported that he was 
a non-smoker.  His medication was changed to 240 milligrams 
of Calan SR a day.  Calan SR (verapamil hydrochloride) is 
indicated for the management of essential hypertension.  See 
Id. at 2250.  

On VA examination in November 1992, it was reported that the 
veteran was now taking 240 milligrams of Verapamil a day and 
240 milligrams of Dilacor XR a day.  His blood pressure was 
140/92 sitting, 154/102 standing, 160/94 sitting after 
exercise, and 146/92 two minutes after exercise.  An 
electrocardiogram was normal.  The pertinent diagnosis was 
mild hypertension under treatment.  It was also reported that 
the veteran's blood pressure on his discharge examination was 
152/107.  However, a series of blood pressure readings taken 
on the veteran's last three days of active duty do not 
confirm the elevated reading reported the following November.  
The veteran's blood pressure on September 28, 1992, was 
150/90; on September 29, 1992, his blood pressure was 148/90; 
and on September 30, 1992, his blood pressure was 144/88.  

The record shows that the diagnosis on VA examination in 
November 1992 was essentially identical to the diagnosis on 
VA examination in April 1988.  Moreover, the evidence of 
record shows that the veteran was taking medication for the 
control of his hypertension at least as early as June 24, 
1988, when private medical reports show that Dyazide was 
prescribed.  Dyazide is indicated for the treatment of 
hypertension.  See Id. at 2298.  These private treatment 
reports show that the veteran's blood pressure for the period 
from April 1988 to February 1989 ranged from 84 to 94 
diastolic and from 120 to 142 systolic.  VA treatment reports 
show that the veteran's blood pressure for the period from 
June 1990 to July 1991 ranged from 68 to 90 diastolic and 
from 110 to 144 systolic.  

The veteran's blood pressure during his final period of 
active duty ranged from 88 to 100 diastolic and from 136 to 
150 systolic.  His diastolic blood pressure during service 
was not predominantly 100 or greater.  

The veteran's blood pressure in October 1992, less than a 
month following final separation, was 150/96, and his blood 
pressure on September 30, 1993, exactly a year following 
separation, was 150/100.  His blood pressure in the year 
following his final separation ranged from 76 to 100 
diastolic and from 134 to 170 systolic.  However, his 
systolic readings in the year following service are not shown 
to be predominantly 160 or greater.  Similarly, the veteran's 
diastolic readings during that period of time are not shown 
to be predominantly 100 or greater.  

Thus, the veteran's blood pressure before and during his 
final period of active duty, and in the first year following 
final separation, do not reflect hypertension manifested to a 
degree of 10 percent or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (as in effect before and on January 12, 1998).  
Although medication for the control of hypertension had been 
prescribed from at least June 1988, a compensable rating for 
hypertension is warranted in such a case only with a history 
of diastolic readings predominantly 100 or more.  Id.  

However, while the presence of a ratable increase in 
disability at separation is conclusive evidence of an 
inservice increase in disability, the absence of a ratable 
increase in disability does not preclude a finding of service 
aggravation.  See Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  

Reports from Dr. Curran dated in August and December 2001 
show that the veteran continues to be treated with 
medications for his hypertension.  This is, of course, 
undisputed.  However, this evidence does not attribute the 
veteran's hypertension to any period of service.  Although 
his statement of July 2001 suggests that the veteran's high 
blood pressure began during his final period of active duty, 
Dr. Curran does not take into account the medical evidence 
showing his history of hypertension prior to that period of 
active duty.  

However, Dr. Curran's reports show that the veteran must take 
two medications, including Hydrochlorothiazide, in order to 
achieve even partial control of his hypertension.  The record 
shows that before and during the veteran's final period of 
active duty, only one anti-hypertensive medication was 
prescribed.  It is also significant that when he was seen in 
the VA outpatient clinic on September 23, 1992, a week before 
his final separation, the veteran gave a two-week history of 
intermittent dizziness.  The record generally shows some 
diastolic and systolic readings during service and in the 
first year following final separation mildly higher than 
those prior to that period of service.  By itself, as 
suggested above, this probably does not indicate any 
significant worsening of the hypertension, especially when 
pertinent provisions of the rating schedule are consulted.  
However, within weeks of his final separation, the VA 
examiner reported that the veteran was now taking relatively 
high doses of two anti-medications - Verapamil and Dilacor.  
This evidence indicates a significantly worsened disability 
picture with respect to the veteran's hypertension that is so 
proximate to service as to have occurred during service.  

The record is not free from doubt with respect to the 
veteran's medication regimen immediately following discharge.  
The evidence indicates that the month prior to the VA 
examination in November 1992, the veteran's anti-hypertensive 
medication was changed from Dilacor to Calan.  The treatment 
reports following his November 1992 VA examination indicate 
that he was taking Calan.  This suggests that the VA 
examination report incorrectly portrayed a greatly increased 
medication regimen for control of the hypertension.  However, 
the record is unequivocal in showing that a daily dosage of 
240 milligrams of Calan SR was being prescribed for blood 
pressure control in the year following separation.  This is a 
substantial dosage of anti-hypertensive medication.  In these 
circumstances, the Board concludes that clear and 
unmistakable evidence that the veteran's hypertension was not 
aggravated during his final period of service is not shown.  
See 38 U.S.C.A. § 1111.  It follows that service connection 
for hypertension on the basis of aggravation must be granted.  



D.  A scar of the abdomen

The veteran claims entitlement to service connection for a 
scar of the abdomen.  The record shows that when the veteran 
was seen at a VA outpatient clinic in March 1993, he was 
concerned about a scar that he claimed he had acquired during 
active duty in 1991 when he was struck by a pole, resulting 
in a superficial puncture.  The wound had healed 
spontaneously, but now he had developed a keloid formation 
that was non-painful but was itchy at times.  The scar was 
described as to the left of midline in the left upper 
quadrant and as being 2 centimeters long and 0.5 centimeters 
wide.  When seen in the outpatient clinic a couple of days 
later, he indicated that the keloid scar on the upper abdomen 
would get swollen and red at times.  

However, the service medical records are completely negative 
for complaints or findings of a scar of the abdomen or for 
any evidence of a puncture wound sustained during of the 
veteran's final period of active duty.  The physical 
examinations conducted on September 3 and 19, 1992, do not 
show the presence of any such scar or reflect complaints 
referable to such a scar.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (emphasis added).  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to the same effect).  

In this case, the Board gives more weight to the contemporary 
medical evidence, which is absent complaints or findings of a 
scar of the abdomen, than to the complaints and findings 
noted in March 1993.  Although this was less than six months 
following the veteran's separation from service, there is no 
indication that a keloid scar resulting from a puncture wound 
of the abdomen would require that many months to form.  
Certainly there is no showing that the veteran complained of 
any such scar while he was on active duty.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim for service connection for a scar of the 
abdomen.  It follows that the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

E.  Blood in the urine

The service medical records and treatment records during 
service are negative for any findings of blood in the urine.  
The record shows that when the veteran was seen in the VA 
outpatient clinic in November 1992, it was reported that a 
urinalysis revealed 1+ blood in the urine without red blood 
cells (RBC) on microscopic examination.  However, a 
urinalysis performed in May 1988 in conjunction with a VA 
examination the previous month showed 3+ blood in the urine.  
The record also contains reports of private urinalyses 
conducted from April to November 1988 that reveal varying 
findings of blood in the urine.  Urinalyses conducted in 
April and September 1988 showed 1+ blood in the urine.  
Urinalyses conducted in June, July, and November 1988 showed 
2+ blood in the urine.  

Although blood has been found in the veteran's urine on a 
number of occasions, both before and after his final period 
of active duty, there is no indication that these findings 
are in any way related to service.  What is more important, 
however, is that these are laboratory findings that have not 
been linked to any underlying pathology to account for them.  
A laboratory finding, standing alone, does not constitute a 
disability.  However, the presence of a disability must be 
shown in order for service connection to be warranted.  

Although symptoms are manifestations or indications of 
disease or injury, even disease or injury is not entitled to 
service connection unless chronic residuals constituting a 
disability result therefrom.  The United States Court of 
Appeals for Veterans Claims has specifically so held.  In 
affirming a Board decision denying an application to reopen a 
claim of entitlement to service connection for spinal 
meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 
(Fed. Cir. 1997) (claimant must have disability at time of 
application for benefits and not merely findings in service).  

No disability manifested by blood in the urine has been 
diagnosed.  In the absence of such a disability, the claim 
for service connection for blood in the urine must be denied.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is denied.  

Service connection for residuals of an arthroplasty of the 
right 5th toe is denied.  

Service connection for residuals of an arthroplasty of the 
left 5th toe is denied.  

Service connection for hypertension is granted.  

Service connection for a scar of the abdomen is denied.  

Service connection for blood in the urine is denied.  


REMAND

The record shows that a rating decision dated in February 
1994 granted service connection for bilateral hearing loss 
and assigned a noncompensable rating under Diagnostic Code 
6100, effective from separation.  The record further shows 
that the veteran has continuously prosecuted this claim since 
then and that the holding in Fenderson v. West, 12 Vet. App. 
119, 126 (1999), providing for staged ratings is therefore 
for application.  

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss was remanded by the Board for 
additional development in its decision of February 2000.  
Thus, the issue was not before the Court when it considered 
this case in October 2001.  In its June 2002 decision, the 
Board noted that the hearing loss issue remained pending at 
the RO and would not be addressed in its decision.  

The development requested by the Board in February 2000 was 
felt to be necessary because of a conflict in the evidence 
that suggested that audiometric data that was accurate for 
rating purposes was not being elicited on audiological 
testing.  The Board believed that another audiology 
evaluation was necessary to reconcile apparently conflicting 
audiometric results.  However, the record shows that the 
veteran canceled an appointment to undergo a VA audiological 
evaluation that was scheduled for January 2002.  Accordingly, 
a rating decision dated in September 2003 continued the 
noncompensable rating for bilateral hearing loss, and the 
veteran was so informed the following month.  A supplemental 
statement of the case with respect to this issue was not 
issued.  

It does not appear that the veteran has been advised of his 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, with respect to this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), and Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (discussing VA's 
obligation to notify a claimant of the information necessary 
to substantiate his claim and of what evidence, if any, would 
be provided by the claimant and what evidence, if any, VA 
would attempt to obtain on the claimant's behalf).  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA with respect to his claim of 
entitlement to an initial compensable 
evaluation for bilateral hearing loss.  
The RO's notice should comply with the 
notification requirements of
38 U.S.C.A. § 5103(a) with respect to 
this claim; the VCAA notice should 
indicate which portion of the information 
and evidence, if any, necessary to 
substantiate the claim should be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
See Quartuccio v. Principi, supra.  The 
veteran should also be requested to 
furnish all evidence in his possession 
with respect to the foregoing claim.  

2.  Following any further indicated 
development, including a VA audiology 
evaluation if felt appropriate, the RO 
should review the record and adjudicate 
the issue of entitlement to an initial 
compensable rating for bilateral hearing 
loss de novo, based on a review of all 
pertinent evidence of record.  If the 
benefit sought on appeal is not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



